  Case 20-03129-KLP                  Doc 8 Filed 09/17/20 Entered 09/18/20 00:22:15                                      Desc Imaged
                                          Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                                      Eastern District of Virginia
                                                          Richmond Division
In re:                                                            Case Number 10−30161−KLP
Thomas Alan Minor and Renee Scott Minor                           Chapter 7
                                                                  Adversary Proceeding Number 20−03129−KLP
                                                                  Judge Keith L. Phillips
                                                    Debtor(s)
Eloise K Hahn
                                                   Plaintiff(s)
V.
Thomas Alan Minor et al.
                                                Defendant(s)
To: Eloise K Hahn

                                                NOTICE OF DEFICIENT FILING
Upon authority of Local Bankruptcy Rule 5005−1, the documents submitted by you

1 − Adversary case 20−03129. Complaint against Thomas Alan Minor, U. S. Trust Bank of America Private Wealth
Management, Commissioner of the IRS filed by Eloise K Hahn. (Attachments: # 1 Amended Proof of Claim 1−2 # 2
Amended Proof of Claim 1−3) Nature of Suit: (62 (Dischargeability − 523(a)(2), false pretenses, false representation,
actual fraud)) Associated Bankruptcy Case Number: 3:10−bk−30161 (Smith, Linda)

contain certain deficiencies as set forth below. You must correct the deficiencies on or before 9/29/20. Failure to timely correct the
deficiencies may result in the pleading or other paper being stricken from the record or, if a complaint is deficient, the adversary
proceeding being dismissed.
REPRESENTATION AND APPEARANCES:
        the ECF registered participant attorney filing the document does not match the attorney's signature on the document.
        Requirement of Counsel: filed on behalf of an entity not a natural person acting on own behalf and not signed by counsel permitted
        to appear under LBR 2090−1. [See LBR 9010−1]
        Identification of Attorney: State Bar number omitted from document/proposed order. [See LBR 5005−1(C)(5) and 9022−1(A)]
        a written application for pro hac vice admission must be appended to the motion filed by a member of the Bar of this Court. [See
        LBR 2090−1(E)(2)(a)]
REQUIREMENT OF FORM:
    Legibility: not in compliance with LBR 5005−1(C)(1)
    Caption, Official Forms: [See LBR 5005−1(C)(2)] Every paper must bear the debtor(s) name, the case number and chapter of the
    case to which it pertains and be in substantial compliance with the current Official Form. If applicable, Case name and/or number
    do not match on paper submitted.
    Not on acceptable form approved by Court for use in Eastern District of Virginia pursuant to Local Bankruptcy Rule 3015−2(A).
    Signature Required: not signed by counsel of record, or individual, if pro se.
           if corporation, not signed by counsel. [See LBR 5005−1(C)(4)]
           if amendment to petition, lists or *schedules, not verified by unsworn declaration with original signature of all debtors and, if
           required, the original signature of the attorney. [See FRBP 1008]
           if document submitted in electronically filed case, signature not indicated with the party's name and/or attorney's name typed
           in full on the signature line, e.g. /s/ Jane Doe. [See CM/ECF Policy Statement 8.B., Form of Signature of Attorney User and
           Non−Attorney User.]
    Document does not appear to be complete. Please review this filing for possible error and relate any amendment/correction to the
    original document.
    Document does not match the event entry used for docketing. Please review this filing and redocket using the correct event entry or
    redocket to attach the correct document.
    Document appears to be filed in the wrong case. Please review this filing and docket to the correct case.
 XX Document does not include a certification whether an Attorney assisted with the preparation of the document. [See LBR 2090−1]
    *Amended schedules do not include Form 106Dec − Declaration About an Individual Debtor's Schedules, or Form 106Dec is not
    signed.
Date: September 15, 2020                                          Clerk, United States Bankruptcy Court

                                                                  By /s/ Suzan Ramirez−Lowe, Deputy Clerk
[defntcvNov2019.jsp]                                              Direct Dial Telephone No. 804−916−2421
        Case 20-03129-KLP              Doc 8 Filed 09/17/20 Entered 09/18/20 00:22:15                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
Hahn,
              Plaintiff                                                                           Adv. Proc. No. 20-03129-KLP
Minor,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0422-7                  User: ramirez-l                    Page 1 of 1                          Date Rcvd: Sep 15, 2020
                                      Form ID: defntc                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 17, 2020.
pla            +Eloise K Hahn,   313 E. 1300 N.,   Chesterton, IN 46304-9612

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 17, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 15, 2020 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
